Title: To Benjamin Franklin from George Greive: Oath, [29 April 1781]
From: Greive, George
To: Franklin, Benjamin


[April 29, 1781]
I do acknowledge the thirteen United States of America, namely, New Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New-York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, to be free Independent & Sovereign States; and declare that the People thereof owe no Allegiance or Obedience to George the third King of Great Britain; and I renounce, refuse and abjure any Allegiance or Obedience to him. And I do Swear that I will to the utmost of my Power support, maintain, and defend the said United States, against the said George the third, King of Great Britain, and his heirs & Successors, and his and their Abettors, Assistants and Adherents.—
So help me God.—
George Greive

Sworn before me at Passy this 29th Day of April 1781 B Franklin Minister Plenipotentiary from the United States of America to the Court of France.—

 
Notation: Geo. Greives Oath
